Citation Nr: 1427954	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-38 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of vision of the left eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1968 to January 1970.  He is deceased.  He had appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO).  In April 2011, the Board dismissed his claim because of his death during the pendency of his appeal.  However, in May 2011 the appellant, as his lawful surviving spouse, requested to be substituted for him for the purpose of processing this claim to completion, and she was granted this opportunity so is now the claimant.


FINDINGS OF FACT

In September 2006, the Veteran had cataract surgery that was aborted due to his restless leg syndrome.  The surgery led to residual complications, including loss of vision in his left eye, which were a result of error in judgment by VA medical staff.


CONCLUSION OF LAW

The criteria are met for § 1151 compensation for loss of vision in the left eye.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural notification and assistance VA must provide claimants in certain cases upon receipt of a complete or substantially complete application for benefits.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been satisfied.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this particular case at hand; however, the Board is fully granting the claim, so there is no need to discuss whether there has been compliance with the VCAA's duty-to-notify-and-assist obligations because the appellant-widow is receiving the requested benefit, regardless, so even if assuming, for the sake of argument, there has not been compliance.

II. Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the Veteran's willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.


In determining whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in a Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2013).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Turning now to the facts of this particular case.  VA treatment records show the Veteran had his initial cataract surgery on his left eye on September 13, 2006.  Prior to the surgery he was given a sedative.  The surgery was aborted since he was kicking his legs, and it was continued the next day under general anesthesia.

Following the initial surgery, the Veteran had torn anterior and posterior capsules, a torn iris, iris incarceration into the corneal wound, angle hemorrhage, anterior chamber hyphema, posteriorly dislocated lens fragments, panuveitis, hypotony, nasal choroidal detachment, vitreous hemorrhage, and hemorrhagic choroidal effusion.  Following the second surgery, he also had some complications, including an intraoperative massive fibrinoid response and continued intraocular/intravitreal hemorrhaging and iris bleeding.  Afterwards, he had nonresolving choroidal effusions and an inferior macula-off rhegmatogenous retinal detachment.

The Veteran reported loss of vision in his left eye following the initial cataract surgery.

In August 2008, the Veteran was afforded a VA compensation examination.  He reported persistent poor vision at the hand motion level since the original cataract surgery, as well as loss of peripheral vision.  Upon examination, the examiner made a diagnosis of legal blindness in the left eye and noted that the Veteran had been legally blind since his original cataract surgery on September 13, 2006.  The examiner observed that the Veteran's postoperative course was marked by several vision-threatening complications, which are all known possible complications of cataract surgery.  The examiner explained that movement during the surgery can cause microtrauma and macrotrauma to multiple eye structures leading to intraoperative and postoperative complications.  He opined that the Veteran's poor visual acuity in his left eye was most likely caused by or a result of known complications of cataract surgery, and that it was less likely as not caused by carelessness, negligence, lack of proper skill, or error in judgment.  The examiner conceded, however, that the original surgery was aborted due to the Veteran's excessive leg movements, which were not adequately controlled by intravenous (IV) sedation and anxiolytics.

The Veteran's private ophthalmologist submitted a statement in September 2009 maintaining the Veteran's poor visual acuity in his left eye was most likely the result of the original cataract surgery on September 13, 2006.  He noted that the Veteran's legal blindness was at least as likely as not caused by error in judgment.  The ophthalmologist explained that, while the use of retrobulbar block and sedative is normally appropriate for an adult cataract removal procedure, the Veteran had a long, documented, history of restless leg syndrome.  Therefore, according to this commenting ophthalmologist, the risk associated with movement during the surgery could and should have been minimized with general anesthesia.  He did accept that, while using general anesthesia may not have completely eliminated all risk factors associated with the cataract surgery, it would have eliminated the need to abort the first surgery.

With respect to causation, both of these medical opinions conclude that the Veteran's legal blindness in his left eye was traceable back to his first cataract surgery.  Thus, the causation element of a successful claim has been met.  With respect to whether VA failed to exercise a reasonable degree of care, the Board sees that the Veteran's treatment records do indeed reflect a longstanding history and diagnosis of restless leg syndrome, so this issue was well documented even before the surgery.  And while the August 2008 VA examiner concluded there was not poor judgment on the part of the VA medical staff, he did concede that the original surgery was aborted due to the Veteran's excessive leg movements (on account of the restless leg syndrome), which, importantly, were not adequately controlled by IV sedation and anxiolytics.  So even the VA examiner seemingly acknowledges there was fault or an error in judgment in not providing the level of sedation that would have precluded these excessive leg movements during the surgery.  Moreover, the private ophthalmologist agreed with this assessment, explaining that the risks associated with the Veteran's restless leg syndrome should and could have been averted by using general anesthesia originally, and that not doing so was an error in judgment.

So while it is true to say that blindness and the other unfortunate circumstances mentioned are expected (so reasonably foreseeable) complications of cataract surgery, it cannot be said that VA was not at fault in failing to exercise the degree of care that would be expected of a reasonable health care provider - that is, given the Veteran's documented history of restless leg syndrome.  The U.S. Court of Appeals for Veterans Claims (Court/CAVC) recently clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, No. 11-2694 (Vet. App. Sept. 26, 2013).

As all the elements of 38 U.S.C.A. § 1151 have been met, compensation for loss of vision of the Veteran's left eye is warranted.


ORDER

The claim of entitlement to § 1151 compensation for loss of vision of the left eye is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


